Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lyle Kimms on 02/16/2021.

The application has been amended as follows: 


1-2. (Canceled)

3. (Currently Amended)  The wireless communication method according to claim 14, wherein the transmitting of the first signal by the wireless device according to the first function includes:
	transmitting the response signal to the wireless terminal; or
	transmitting a connection permission signal to the wireless terminal.

4. (Currently Amended)  The wireless communication method according to claim 14, further comprising the wireless device according to the first function resetting, in a case where a predetermined condition is not satisfied after receiving the instruction, from a state where the first signal is transmittable to a state where the instruction has not been received yet.

5. (Previously Presented)  The wireless communication method according to claim 4, wherein the predetermined condition is starting connection to the wireless terminal before a predetermined period elapses since the instruction was received.

6. (Canceled)

7. (Currently Amended)  The wireless communication method according to claim 14, wherein the predetermined set value is set from the wireless control device.

8. (Currently Amended)  The wireless communication method according to claim 14, wherein the wireless device is a wireless access point.

9. (Canceled)

10. (Currently Amended)  The wireless communication method according to claim[[ 9]] 14, wherein the instruction to transmit the first signal is an instruction to transmit a response signal to the wireless terminal or an instruction to transmit a connection permission signal to the wireless terminal.

11. (Currently Amended)  The wireless communication method according to claim[[ 9]] 14, wherein each of the broadcast signals includes an identifier for identifying a specific wireless relay device among the plurality of wireless relay devices.

12. (Currently Amended)  The wireless communication method according to claim[[ 9]] 14, further comprising the wireless device according to the second function setting in the at least one wireless relay device a value representing the receiving intensity of the broadcast signal.

13. (Canceled)

14. (Currently Amended)  A wireless communication method comprising:

	wherein the wireless device according to the first function:
receiving 
comparing a receiving intensity of the received broadcast signal with a predetermined set value;
transmitting, to the wireless terminal, a first signal indicating that the wireless terminal is able to start connection;
transmitting, to a wireless control device, first information about presence or absence of a response signal corresponding to presence or absence of transmitting the first signal to the wireless terminal; and
receiving, from the wireless control device, an instruction to transmit the first signal to the wireless terminal after transmitting the first information to the wireless control device,
wherein the first signal is transmitted to the wireless terminal upon the result of the comparing indicates that the received broadcast signal is stronger than the predetermined set value regardless of whether the instruction from the wireless control device is received,
	wherein the wireless device according to the second function:
receiving, from a plurality of wireless relay devices, the first information and second information about the intensity of the broadcast signal received from the wireless terminal respectively by each of the plurality of wireless relay devices;
transmitting, in a case where the first information received from each of the plurality of wireless relay devices indicates absence of the respective response signal, to one wireless relay device, among the plurality of wireless relay devices, based on the second information, the instruction to transmit the first signal to the one wireless relay device; and
ting, in a case where the first information received from each of the plurality of wireless relay devices indicates presence of the respective response signal, the instruction to any of the plurality of wireless relay devices.

15. (Canceled)

16. (Previously Presented)  The wireless communication method according to claim 14, wherein each of the broadcast signals includes an identifier with a set value for identifying a specific wireless relay device among the plurality of wireless relay devices.
	
17. (Currently Amended)  The wireless communication method according to claim 14, wherein the predetermined set value is set from the wireless control device.

18. (Currently Amended)  A wireless communication system comprising:
	a wireless control device; and
	a plurality of wireless relay devices each that:
receive a broadcast signal from a wireless terminal;
compare a receiving intensity of the received broadcast signal with a predetermined set value;
transmit, to the wireless terminal, a first signal indicating that the wireless terminal is able to start connection;
transmit, to the wireless control device, first information about presence or absence of a response signal corresponding to presence or absence of transmitting the first signal to the wireless terminal; and
receive, from the wireless control device, an instruction to transmit the first signal to the wireless terminal after transmitting the first information to the wireless control device,
wherein the first signal is transmitted to the wireless terminal upon the result of the comparison indicates that the received broadcast signal is stronger than the predetermined set value regardless of whether the instruction from the wireless control device is received, and
 comprises a memory and a processor configured to:
receive[[s]], from the plurality of wireless relay devices, the first information[[l]] and second information about the intensity of the broadcast signal received from the wireless terminal respectively by each of the plurality of wireless relay devices;
transmit[[s]], in a case where the first information received from each of the plurality of wireless relay devices indicates absence of the respective response signal, to one wireless relay device, among the plurality of wireless relay devices, based on the second information, the instruction to transmit the first signal to the one wireless relay device; and
not transmit, in a case where the first information received from each of the plurality of wireless relay devices indicates presence of the respective response signal, the instruction to any of the plurality of wireless relay devices,
	wherein each of the wireless relay devices transmits, to the wireless control device, the first information and the second information, and
	wherein the one wireless relay device transmits to the wireless terminal the first signal upon receiving the broadcast signal from the wireless terminal.

19. (Currently Amended)  The wireless communication method according to claim 14, further comprising the wireless device according to the first function transmitting, to the wireless control device, the second information, in a case where the first information transmitted to the wireless control device indicates absence of the response signal.


Currently Amended)  The wireless communication method according to claim[[ 9]] 14, further comprising the wireless device according to the second function:
	comparing respective intensities of the broadcast signals from the plurality of wireless relay devices,
	wherein the one wireless relay device has a highest intensity among the plurality of wireless relay devices.


Allowable Subject Matter
Claims 14, 3-5, 7-8, 10-12, 16-17, 19, 20, 18 respectively renumbered as 1-14 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art fails to disclose or suggest “transmitting, to a wireless control device, first information about presence or absence of a response signal corresponding to presence or absence of transmitting the first signal to the wireless terminal; and receiving, from the wireless control device, an instruction to transmit the first signal to the wireless terminal after transmitting the first information to the wireless control device, wherein the first signal is transmitted to the wireless terminal upon the result of the comparing indicates that the received broadcast signal is stronger than the predetermined set value regardless of whether the instruction from the wireless control device is received, 
wherein the wireless device according to the second function:
receiving, from a plurality of wireless relay devices, the first information and second information about the intensity of the broadcast signal received from the wireless terminal respectively by each of the plurality of wireless relay devices; transmitting, in a case where the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125.  The examiner can normally be reached on 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Nishant Divecha/Primary Examiner, Art Unit 2466